DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Dec. 2022 has been entered.
 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“feeding device” of claim 1;
“air conducting device” of claim 1;
“boundary region” of claim 1;
“boundary” of claim 1;
“flow passage” of claim 1;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a feeding device in the air duct for a liquid mist”. The relationship between the feeding device and liquid mist is unclear from the recited limitation. Based upon the specification, the limitation will be interpreted as “a feeding device in the air duct for a producing liquid mist”.
Claims 2 and 4-9 depend upon claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morton US 4,913,856 (hereafter Morton).

Regarding claim 1, Morton teaches an air duct (duct of Fig 2, 16/18/20/22) comprising an apparatus for humidifying (col 1 lines 30-36) air (air in “air flow” shown in Fig 2) in the air duct, the apparatus comprising a feeding device (device nozzles 60) in the air duct for a liquid mist (66) and an air conducting device (80/82/90) in the air duct located upstream of the feeding device in a direction of flow of the air (air flow shown in Fig 2),
wherein the air conducting device comprises at least one wing (80, 82, 90 in Fig 3) which extends transversely to the direction of flow (shown in Figs 2-3) of the air and has an airfoil profile which is pitched (col 4 lines 24-27) against the direction of flow of the air,
wherein in the air duct the air flows 
into a boundary region of the air duct between a boundary of the air duct and the at least one wing (as shown below; where air would be fully capable of flowing on both sides of the airfoil profile as no air-tight gap exists, see MPEP §2114, §2115, §2173.05(g))),
into a flow passage between the feeding device and the at least one wing (as shown below; where air would be fully capable of flowing on both sides of the airfoil profile as no air-tight gap exists, see MPEP §2114, §2115, §2173.05(g))), 
against the airfoil profile on both sides of the airfoil profile on both sides of the at least one wing (where air would flow on both sides of the airfoil profile in Fig 2; where air would be fully capable of flowing on both sides of the airfoil profile as not air-tight gap exists, see MPEP §2114, §2115, §2173.05(g))), and
wherein a pitching of the at least one wing at a rear edge of the airfoil profile produces air vortexes for gripping liquid mist introduced into the air flow (where Figs 1-3 show where the profile would be fully capable of producing air vortexes for gripping liquid mist, see MPEP §2114, §2115, §2173.05(g)).
[AltContent: textbox (Flow passage)][AltContent: arrow][AltContent: textbox (Boundary region)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 2, Morton teaches all the limitations of claim 1. Morton further teaches wherein the feeding device comprises at least one row of outlet openings (shown in Figs 2-3) for the liquid mist, the at least one row being oriented transversely to the direction of flow (as shown in Figs 2-3), wherein the at least one wing extends parallel to the at least one row of outlet openings for the liquid mist and wherein the at least one wing is arranged at a distance from the at least one row of the outlet openings which distance is perpendicular in relation to the direction of flow and to the at least one row of the outlet openings (as shown in Figs 2-3).

Regarding claim 4, Morton teaches all the limitations of claim 2. Morton further teaches wherein two wings arranged symmetrically with respect to the direction of flow are provided upstream of at least one row of the outlet openings or at least one outlet slot of the feeding device (as shown in Fig 2).

Regarding claim 5, Morton teaches all the limitations of claim 2. Morton further teaches wherein the feeding device further comprises a distributor tube (34 in Fig 2) having an inflow profile, and wherein the inflow profile of the distributor tube is provided upstream of the at least one row of the outlet openings or of an outlet slot of the feeding device (as shown in Fig 2).

Regarding claim 6, Morton teaches all the limitations of claim 1. Morton further teaches wherein a pitch angle of the at least one wing is adjustable (col 4 lines 24-27).

Regarding claim 7, Morton teaches all the limitations of claim 1. Morton further teaches wherein a surface (90) of the airfoil profile is curved (where the surface is circular) with the pitching of the wing at a rear edge of the airfoil profile.

Regarding claim 8, Morton teaches all the limitations of claim 4. Morton further teaches wherein a curved surface (90) of the airfoil profile of each of the two wings faces an inflow profile between the two wings (as shown below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Curved surface)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 9, Morton teaches all the limitations of claim 4. Morton further teaches wherein a curved surface (90) of the airfoil profile of each of the two wings faces away from an inflow profile between the two wings (as shown below).
[AltContent: textbox (Curved surface)][AltContent: textbox (Curved surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Response to Arguments
The following is a response to Applicant’s arguments filed 7 Dec. 2022:

Applicant argues that Morton’s apparatus fails to disclose any air gaps between a boundary of the air duct and the deflector vanes. Applicant cites col 4 lines 34-47, specifically “This device encompasses the total interior cross section of the duct in which it is applied.”
Examiner disagrees. “This device” referred to in the passage is the humidifier system 10. The humidifier system 10 is shown in Fig 2 to encompass the total interior cross section of the duct, such as rods 90 which extend through wall 20 and pipes 34/40 which extend through wall 22. Morton shows in Figs 1-2 where an air gap exists between support rods 90 and the walls 16/18 of the duct. Figs 1 and 3 show where an air gap exists between the top and bottom edges of the wings 80/82 and the duct walls 22/20. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776